Name: Commission Regulation (EEC) No 3519/92 of 4 December 1992 laying down certain detailed rules for the application of the supplements to the special premium for producers of beef and veal and to the premium for maintaining suckler cows in the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural structures and production;  means of agricultural production;  economic policy
 Date Published: nan

 Avis juridique important|31992R3519Commission Regulation (EEC) No 3519/92 of 4 December 1992 laying down certain detailed rules for the application of the supplements to the special premium for producers of beef and veal and to the premium for maintaining suckler cows in the Canary Islands Official Journal L 355 , 05/12/1992 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 46 P. 0089 Swedish special edition: Chapter 3 Volume 46 P. 0089 COMMISSION REGULATION (EEC) No 3519/92 of 4 December 1992 laying down certain detailed rules for the application of the supplements to the special premium for producers of beef and veal and to the premium for maintaining suckler cows in the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), and in particular Article 12 thereof, Whereas Regulation (EEC) No 1601/92 provides for specific measures relating to agricultural production in the Canary Islands; whereas those measures include supplements to the special premium for male bovine animals and the premium for maintaining suckler cows provided for in Community legislation; whereas, for the sake of administrative simplification, provision should be made for the granting of those supplements to take place in response to applications submitted under those premium schemes; Whereas, pursuant to Regulation (EEC) No 1601/92, specific measures are applicable from 1 July 1992; whereas provision should therefore be made for the detailed rules of application to apply from the same date; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The supplement to the special premium for male bovine animals referred to in Article 10 (2) of Regulation (EEC) No 1601/92 shall be granted on the basis of applications for the special premium for producers of beef and veal. 2. The supplement to the premium for maintaining suckler cows referred to in Article 10 (3) of Regulation (EEC) No 1601/92 shall be granted on the basis of applications for the premium for maintaining suckler cows. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 13.